—In a proceeding, inter alia, to invalidate petitions designating certain of the respondents as candidates in the Conservative Party primary election to be held on September 12, 1978, for the *939party position of County Committeemen from the 95th and 96th Assembly Districts, the appeal is from a judgment of the Supreme Court, Rockland County, entered August 17, 1978, which, after a hearing, denied the application. Judgment reversed, without costs or disbursements, and proceeding remanded to Special Term for a hearing in accordance herewith. Upon the record, we find that Special Term’s findings of fact as to the specific objections to the petitions were inadequate and provide an insufficient basis on which to render a determination. Specific findings of fact are necessary. In addition, it is not clear whether service was made in accordance with the provisions of the order to show cause. Upon further hearing, this question should also be fully explored. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.